


Exhibit 10.79

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS

TEAMING AGREEMENT

This Agreement is made and entered into as of September 10, 2002, by and between
Stellar Holdings, LLC, a Texas Limited Liability Company and UTStarCom, Inc. a
Delaware Corporation for the purpose of pursuing telecommunications wireless
local loop and related projects as described in Exhibit ”A” hereto.

WHEREAS, Stellar Holdings, LLC together with its affiliate companies, is a
company whose management team has substantial experience and a solid record of
success in developing telecommunications partnerships and consortia.  Stellar is
in the process of [***]. Stellar Holdings, LLC agrees to provide [***] and other
related services for telecommunications opportunities developed by the Team.

WHEREAS, UTStarCom, Inc. is a publicly traded company experienced in
communications network equipment and product development of miscellaneous
components for wireless telecommunications.  These products can be summarized as
communications equipment for wireless telephony networks.

WHEREAS, Stellar and UTStarCom have identified certain projects in the
telecommunications industry where third parties (hereinafter called “Partners”)
require, pursue, solicit or postulate [***] and/or other required and related
services (hereinafter called “Services”).

WHEREAS, Stellar and UTStarCom believe it to be mutually advantageous to form a
teaming arrangement in order to pursue current and future opportunities related
to selected Partners and related Services, and if successful, procure and
provision Services with respect thereto.

THEREFORE, UTStarCom, Inc. and Stellar Holdings, LLC agree to work together to
form a strong and mutually beneficial team (heretofore and hereinafter called
the “Team”) and to work in cooperation for the development of Partnerships and
Consortia as appropriate for the projects listed in Exhibit A together with
others that may be subsequently and mutually agreed to fall under this Agreement
(heretofore and hereinafter called “Projects”).  As more fully set forth below,
Stellar and UTStarCom intend to mutually endeavor to facilitate and participate
in the Projects.


ARTICLE 1


 


SUBMISSION OF PROPOSALS

Stellar Holdings, LLC shall undertake to accomplish certain tasks in connection
with the pursuits and preparation of the Agreements and proposals to be
submitted to the Partners.  The detailed organization and function of the
Partnerships will be agreed upon specifically for each

--------------------------------------------------------------------------------


 

project after receipt and evaluation of the individual project requirements.  It
is understood that Stellar is responsible for organizing and managing the
proposal efforts.  Additionally, Stellar shall be responsible for the final
draft of all Partnership documents and for submittal of the Proposal to the
Partners.  The parties shall provide all information at their disposal or
reasonably attainable that is relevant to and helpful to the proposal
development, shall directly participate in the proposal development efforts as
required, and review the technical and business/management Proposals prior to
submittal.


 


ARTICLE 2


 


PERFORMANCE OF CONTRACTS

The Team shall provide such commercially reasonable assistance and support as
may be requested for any and all negotiations for Partnership Contracts and
Agreements.  Stellar shall be responsible for overseeing the Projects and shall
serve as the sole interface between the Partnerships and all Suppliers and
Contractors and will be responsible for all liabilities associated with these
contracts, suppliers and contractors.


ARTICLE 3


 


EXCLUSIVITY

To preserve the concepts and ideas of the parties hereto in the competition for
the Projects, UTStarCom and Stellar agree to work exclusively with each other
solely with respect to the projects identified in Exhibit A.  Likewise, Stellar
Holdings, LLC shall work exclusively with UTStarCom, Inc. solely with respect to
specific and identified telecommunications services for the projects. 
UTStarCom, Inc. and Stellar Holdings, LLC each acknowledge that other teaming
partners may be appropriate for specific tasks on specific projects, but such
relationships shall be undertaken with the knowledge and prior written consent
of the other party.


ARTICLE 4


 


DISCOUNTS

As outlined and agreed to in the Reseller’s Agreement attached hereto as
Exhibit B, Stellar Holdings, LLC is entitled to [***] for the term of the
Reseller’s Agreement.


ARTICLE 5


 


COMMITMENTS

Nothing in this Agreement shall grant to either party the right to make
commitments of any kind for or on behalf of the other party without the prior
written consent of the other party, nor shall this Agreement be construed as a
joint venture or partnership, nor shall this Agreement be construed as a
commitment by either party to enter into either a partnership or partnership.

 

-2-

--------------------------------------------------------------------------------


 


ARTICLE 6


 


COOPERATION AND ASSISTANCE

Each party shall furnish to the other party such cooperation and assistance as
may be reasonably required hereunder, provided, however, that the parties, as
between themselves, shall be deemed to be independent contractors, and the
employees of one shall not be deemed to be employees of the other.  Additionally
the parties agree that they will not initiate efforts aimed at the hiring of
each other’s personnel who may be part of the Proposal or Contract Team, without
prior consent of the other party, for a period of [***] from the date of this
Agreement, whichever shall last occur.


ARTICLE 7


 


EXCHANGE OF TECHNOLOGY

During the term of this Agreement, each party agrees to receive, from the other,
technical information and data (hereinafter called “data”) for the purpose of
responding to the project requirements.  As between the parties hereto, the
provisions of this Article 7 shall supersede the provisions of any legend which
may be affixed to said data by the disclosing party and the provisions of such
legend shall be without any force or effect.

For a term of two (2) years from the date of this Agreement, each party agrees
to keep in confidence and prevent the disclosure to any person or persons
outside its own organization all data (i) which is designated in writing, by
appropriate stamp (or legend) by the disclosing party, to be of a proprietary or
confidential nature, (ii) which pertains to proprietary or confidential data
regarding the disclosing party’s technological techniques, processes,
inventions, and research and development, provided, however, that neither party
shall be liable for use or disclosure of any such data if the same:


(A)           IS IN THE PUBLIC DOMAIN AT THE TIME IT IS DISCLOSED; OR


(B)           IS KNOWN AS DEMONSTRATED BY WRITTEN DOCUMENTATION, TO THE PARTY
RECEIVING IT AT THE TIME OF DISCLOSURE; OR


(C)           IS USED OR DISCLOSED WITH THE PRIOR WRITTEN APPROVAL OF THE OTHER
PARTY, OR


(D)           BECOMES KNOWN TO THE RECEIVING PARTY FROM A SOURCE OTHER THAN THE
DISCLOSING PARTY WHO THEN POSSESSED THE LEGAL RIGHT TO DISCLOSE THE DATA; OR


(E)           IS DISCLOSED UNDER THIS AGREEMENT TO THE GOVERNMENT OR AN
AUTHORIZED REPRESENTATIVE THEREOF, OR TO FULFILL THE OBLIGATIONS OF EITHER PARTY
UNDER A GOVERNMENT CONTRACT OR SUBCONTRACT.

 

-3-

--------------------------------------------------------------------------------


 


ARTICLE 8


 


TERM AND TERMINATION

The term of this Agreement, during which data may be received hereunder, shall
be for a period of [***] from the date hereof.  This Agreement shall also
terminate (i) by mutual agreement between the parties; or (ii) by either party
upon the breach of any of the material terms of this Agreement, where such
breach had gone unremedied for a period of thirty (30) calendar days following
the aggrieved party’s dispatch of written notice to the breaching party Stellar
Holdings, LLC


ARTICLE 9


 


SECURITY

To the extent that obligations of the parties hereunder involve access to
classified information, UTStarCom, Inc. and Stellar Holdings, LLC shall conform
to all appropriate security regulations and requirements of the Partners, and
shall be responsible for safeguarding all classified information that may come
into their possession in connection with the performance of this Agreement.


ARTICLE 10


 


CONFLICT OF INTEREST

Each party hereby represents and covenants that neither it nor any of its
employees or representatives has or shall have, directly, or indirectly, any
agreement or arrangement with any official, employee or representative of any
customer or any government or governmental agency or of any political party
under which any such official, employee, representative or political party shall
receive either directly or indirectly anything of value whether monetary or
otherwise as a result of or in connection with any actual or contemplated sale
of any product or service of itself or any of its affiliated companies.  In
addition, each party shall disclose to the other relevant information bearing on
the possible existence of any organizational conflicts of interest.  In the
event that either party has reason to believe that it has, or may have, a
potential or actual organizational conflict of interest with respect to any of
the projects falling under the purview of this Agreement it shall so notify the
other party as soon as reasonably possible.

In the event that either party reasonably believes that the other has an
organizational conflict of interest with respect to any particular project, the
parties hereto will seek in good faith to resolve the matter in a manner
acceptable to themselves and the Partners.

 

-4-

--------------------------------------------------------------------------------


 


ARTICLE 11


 


ASSIGNMENT AND SUBCONTRACTING

This Agreement shall not be assigned by either party without the prior written
approval of the other party.


ARTICLE 12


 


DISCLOSURE AND PUBLICITY

It is understood and agreed that either Stellar Holdings, LLC and UTStarCom,
Inc. may, in its discretion, disclose the terms and conditions of this Agreement
(as it may be amended from time to time) to the Partners.

No releases shall be made to the news media or the general public relating to
this Agreement by either party without the prior written approval of the other
party of which approval shall not be unreasonably withheld.  The parties further
agree that news releases made by either of them shall recognize the
participation and contributions of the other party.


ARTICLE 13


 


DEVELOPMENT OF OPPORTUNITIES

The Team shall work jointly and separately to develop telecommunications
opportunities in keeping with the business objectives of the individual team
members.


ARTICLE 14


 


SANCTIONED BUSINESS EXCLUSIONS

The parties to this Agreement shall work exclusively with each other, as
hereinbefore stated in Article 3 with respect to Projects, however either party
(including any officer, director, employee, shareholder, member, partner or
other person holding a legal or beneficial interest in Stellar or UTStarCom) may
engage in or possess an interest in other business ventures of every nature and
description, independently or with others including, but not limited to, any
business venture which competes or may compete with the Projects, Stellar or
UTStarCom.

 

-5-

--------------------------------------------------------------------------------


 


ARTICLE 15


 


NOTICES

All notices hereunder shall be given by letter addresses, except as each may
change its address pursuant hereto as follows:

 

Stellar Holdings, LLC

 

UTStarCom, Inc.

190 South Seguin Ave, Suite 200

 

 

New Braunfels, Texas 78130

 

 

Attention: Mr. N. Lohr Bangle, Jr.

 

Attention:

 


ARTICLE 17


 


APPLICABLE LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas without giving effect to the conflicts of law principles
thereof.  The parties agree that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.


ARTICLE 18


 


DAMAGES LIMITATION

In no event shall either of the parties hereto be liable for consequential,
special, or indirect damages, including lost profits or lost goodwill, whether
arising from contract, negligence, or any other legal cause of action.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

UTStarCom, Inc.

 

 

 

By:

/s/ David Robison

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

Stellar Holdings, LLC

 

 

 

By:

/s/ Norm Bangle, Jr.

 

 

 

 

Name:

N. Lohr Bangle, Jr.

 

 

 

 

Title:

Managing Partner

 

-6-

--------------------------------------------------------------------------------


 

EXHIBIT A

Projects

[***]

--------------------------------------------------------------------------------


 

EXHIBIT B

Reseller’s Agreement

--------------------------------------------------------------------------------


 

RESELLER AGREEMENT
(North America/Single Tier)

UTSTARCOM:

 

UTSTARCOM, Inc.

 

RESELLER: Stellar Holdings, LLC

 

 

 

 

 

Incorporation:

 

Delaware

 

Incorporation: Texas (LLC)

 

 

 

 

 

Address:

 

1275 Harbor Bay Parkway

 

Address:

 

190 South Seguin Avenue, #200

 

 

Alameda, California 94502

 

 

 

New Braunfels, TX 78130

 

 

 

 

 

 

 

Attn:

 

Legal Department

 

Attn:

 

Norm Bangle, Jr.

 

 

 

 

 

 

 

Telephone:

 

(510) 864-8800

 

Telephone

 

830.626.1193

 

 

 

 

 

 

 

Fax:

 

(510) 864-8802

 

Fax:

 

830.626.1197

 

 

 

 

 

 

 

 

 

Territory:

See Exhibit C (projects with exclusivity)

 

 

 

 

 

 

Commitment

[***]

 

 

 

Effective Date: September 10, 2002

 

This RESELLER Agreement, including all exhibits (“Agreement”), is the entire
agreement between the parties concerning Reseller’s resale in the Territory of
the Products (as defined below).  This Agreement supersedes, and its terms
govern, any prior agreements (including without limitation any nondisclosure
agreements), proposals or other communications, oral or written, between the
parties with respect to the Products.  This Agreement may be changed only by
mutual written agreement of authorized representatives of the parties.  This
Agreement governs all documents (e.g., purchase orders) issued by RESELLER with
respect to the Products and any additional or conflicting terms and conditions
contained in any such documents are of no force and effect.  In consideration of
the mutual promises herein, UTSTARCOM and RESELLER agree to be bound by this
Agreement, including the following exhibits:

Exhibit A.               Terms and Conditions
Exhibit B.               Products And Discounts
Exhibit C.               Projects

PLEASE REVIEW THE ATTACHED EXHIBITS, WHICH INCLUDE IMPORTANT
LEGAL TERMS, SUCH AS LIMITATIONS OF WARRANTIES AND REMEDIES.

 

UTSTARCOM

 

RESELLER

 

 

 

 

 

 

/s/ David Robison

 

/s/ Norm Bangle, Jr.

Authorized Signature

 

Authorized Signature

 

 

 

David Robison

 

N. Lohr Bangle, Jr.

Printed Name

 

Printed Name

 

 

 

V.P. Sales

 

Managing Partner

Title

 

Title

 

 

 

9/15/02

 

September 13, 2002

Date

 

Date

--------------------------------------------------------------------------------


 

EXHIBIT A—TERMS AND CONDITIONS

1.             Appointment

UTSTARCOM appoints RESELLER, and RESELLER accepts such appointment, as a
non-exclusive reseller to end user customers (and not to other distributors or
resellers) within the Territory for the products listed on Exhibit B hereto
(“Products”).  UTSTARCOM may unilaterally add products to, or remove products
from, Exhibit B from time to time during the term of this Agreement, and any
such addition or removal shall be effective immediately upon written
notification by UTSTARCOM.  UTSTARCOM reserves the right to sell directly to any
other customer in the Territory.

2.             Prices

2.1           RESELLER’s purchase price for the Products shall be: [***].

2.2           [***]

3.             Orders

3.1           RESELLER shall order Products by written purchase order, which
shall reference this Agreement and shall be deemed governed by this Agreement. 
Orders are subject to acceptance by UTSTARCOM and its assignment of delivery
schedules in accordance with Product availability.  Any inconsistent or
additional terms and conditions contained on RESELLER’s purchase orders shall
not be binding on UTSTARCOM.

3.2           Changes by RESELLER in delivery schedule (including cancellation)
made within [***] days of scheduled delivery will be subject to a rescheduling
charge of [***].

4.             Shipments

Delivery of Products purchased under this Agreement is F.O.B. [***], such
delivery to be made to a carrier or freight forwarder selected by UTSTARCOM
unless otherwise specified in writing by RESELLER.  Products will be packaged by
UTSTARCOM in accordance with UTSTARCOM’s standard practices.  Products are
deemed accepted by RESELLER, and title, possession and risk of loss shall pass
to RESELLER, upon delivery of the Products by UTSTARCOM to the designated
carrier or freight forwarder.  [***]

5.             Payment Terms

5.1           All Products sold to RESELLER shall be invoiced in full [***]. 
Payment is [***] from date of invoice.

5.2           [***]

 

--------------------------------------------------------------------------------


 

5.3           UTSTARCOM shall determine RESELLER’s credit limit from time to
time at UTSTARCOM’s discretion RESELLER will provide to UTSTARCOM such financial
information from time to time as may be reasonably requested by UTSTARCOM.  If
any order by RESELLER exceeds its credit limit, or RESELLER fails to make
payments when due or otherwise defaults or commits a breach hereunder, UTSTARCOM
may, effective immediately upon giving notice to RESELLER, (i) suspend credit
and delay shipment until such terms are met, and/or (ii) alter the terms of
payment; and/or (iii) cancel any order then outstanding and/or (iv) pursue any
other remedies available by law or equity.  Further, if RESELLER fails to pay
any charges when due, UTSTARCOM may charge RESELLER a late payment charge equal
to [***].

6.             Other Obligations of RESELLER

6.1           RESELLER will use reasonable commercial efforts to promote the
sale of the Products.

6.2           RESELLER will purchase [***].

6.3           RESELLER will purchase Products having an aggregate invoice price
no less than the quota set forth on the signature page hereof during [***] and
during [***].

6.4           RESELLER will have [***] of its personnel attend, each calendar
quarter, at least [***] technical training courses offered by UTSTARCOM, at
[***] expense.

6.5           RESELLER will offer its customers technical support services
consistent with industry practices.  To the extent that UTSTARCOM provides
RESELLER with access to upgrades or new releases of the Products purchased by
RESELLER hereunder, RESELLER will distribute those upgrades or new releases to
its customers.  UTSTARCOM is not responsible for providing any technical support
services to RESELLER’s customers.

6.6           Within [***] after the end of each calendar month, RESELLER will
provide to UTSTARCOM written reports showing, for the just completed calendar
month, RESELLER’s shipments of Products and current inventory levels. 
Point-of-sale reports (which will include at a minimum the name of the end user
and the ship-to zip code for all Products sold by RESELLER) and inventory
reports shall be in the formats prescribed by UTSTARCOM.

6.7           RESELLER shall promptly advise UTSTARCOM of any complaints or
claims brought or threatened against RESELLER with respect to the sale or use of
the Products or with respect to any alleged infringement.

6.8           RESELLER acknowledges that it is familiar with the United States
Foreign Corrupt Practices Act, which prohibits the offering, giving or promising
to offer or give, directly or indirectly, money or anything of value to any
official of a government, political party or instrumentality thereof in order to
assist RESELLER or UTSTARCOM in obtaining or retaining business.  RESELLER shall
not act in any fashion or take any action, in the performance of its obligations
under this Agreement, which violates, or would render UTSTARCOM liable for a
violation of, either the United States Foreign Corrupt Practices Act or any
similar statute or regulation in any jurisdiction in which RESELLER does
business.  RESELLER’s violation of this

 

 

-2-

--------------------------------------------------------------------------------


 

provision shall be deemed a material breach of this Agreement, entitling
UTSTARCOM to terminate this Agreement immediately by written notice to
RESELLER.  RESELLER agrees to defend, indemnify and hold UTSTARCOM harmless from
all liabilities, claims, losses and damages arising from RESELLER’s breach of
this obligation.

7.             Other Obligations of UTSTARCOM

7.1           If sales transactions occur that involve the sale of Products by
UTSTARCOM directly to end user purchasers that were referred to UTSTARCOM by
RESELLER, UTSTARCOM will determine in its complete and sole discretion whether
to compensate RESELLER.

7.2           While Products purchased by RESELLER are under warranty as set
forth under Section 8 below, UTSTARCOM will provide RESELLER with access to all
new releases and upgrades specifically applicable to such Products, subject to
the configurations and options that RESELLER has purchased.

8.             Warranty

8.1           Products Warranty.  UTSTARCOM warrants to RESELLER only that the
Products conform in all material respects to the end user documentation provided
with the Products and that the hardware components of the Products will be free
from defects in materials and workmanship until the date which is [***]
(“Warranty Period”); provided that the Warranty Period shall not exceed [***]. 
This limited warranty does not cover [***].  This warranty extends only to
RESELLER and is not assignable to any other party.

8.2           Warranty Claims.  If RESELLER believes that Products do not
conform to the warranty set forth in Section 8.1, RESELLER shall promptly notify
UTSTARCOM in writing of such nonconformance, but in no event later than [***]
for those Products, and shall provide such details of the nonconformance as
UTSTARCOM reasonably requests.  RESELLER will, upon the request of UTSTARCOM and
in accordance with UTSTARCOM’s standard return procedures, return such Products
to UTSTARCOM at [***] expense and risk.  The final determination whether
Products fail to satisfy this warranty will be made [***].  If UTSTARCOM
determines that returned Products do conform to this warranty, then UTSTARCOM
will return such Products at [***] expense and risk.  If Products are deemed to
fail to conform to this warranty by UTSTARCOM, RESELLER’s sole remedy shall be,
at [***] option and expense, the repair or replacement and return of the
Products, or a refund (or, at the option of RESELLER, a credit) of the price or
fee paid by RESELLER for the Products.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, THE FOREGOING IS RESELLER’S SOLE AND EXCLUSIVE REMEDY
FOR BREACH OF WARRANTY BY UTSTARCOM WITH RESPECT TO THE PRODUCTS.

8.3           Disclaimer of Warranties.  [***], UTSTARCOM DISCLAIMs ALL
WARRANTIES WITH RESPECT TO THE PRODUCTS, EXPRESS OR IMPLIED, INCLUDING AS TO
PERFORMANCE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE.

-3-

--------------------------------------------------------------------------------


 

9.             Confidentiality

No proprietary information disclosed by either party to the other in connection
with this Agreement shall be disclosed to any person or entity other than the
recipient party’s employees and contractors directly involved with the recipient
party’s use of such information who are bound by a written agreement to protect
the confidentiality of such information, and such information shall otherwise be
protected by the recipient party from disclosure to others with the same degree
of care accorded to its own proprietary information.  To be subject to this
provision, information must be delivered in writing and designated as
proprietary or, if oral information, summarized in a writing delivered to the
recipient within [***] after the oral disclosure.  Information will not be
subject to this provision if it is or becomes a matter of public knowledge
without the fault of the recipient party, if it was a matter of written record
in the recipient party’s files prior to disclosure to it by the other party, or
if it was or is received by the recipient party from a third person under
circumstances permitting its

-4-

--------------------------------------------------------------------------------


 

EXHIBIT B—PRODUCTS AND DISCOUNTS

 

--------------------------------------------------------------------------------

